Batschelet v New York Cent. Mut. Fire Ins. Co. (2021 NY Slip Op 03713)





Batschelet v New York Cent. Mut. Fire Ins. Co.


2021 NY Slip Op 03713


Decided on June 11, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 11, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, AND DEJOSEPH, JJ.


482 CA 20-00805

[*1]HARRY T. BATSCHELET AND LUANNE K. BATSCHELET, PLAINTIFFS-RESPONDENTS,
vNEW YORK CENTRAL MUTUAL FIRE INSURANCE COMPANY, DEFENDANT-APPELLANT. 


COSTELLO, COONEY & FEARON, PLLC, SYRACUSE (JAMES J. GASCON OF COUNSEL), FOR DEFENDANT-APPELLANT.
CAMARDO LAW FIRM, P.C., AUBURN (JUSTIN T. HUFFMAN OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Onondaga County (Gerard J. Neri, J.), entered June 2, 2020. The order denied defendant's motion for summary judgment. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on April 30, 2021,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: June 11, 2021
Mark W. Bennett
Clerk of the Court